Order entered April 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00478-CR
                                     No. 05-13-00479-CR

                      VALENTIN JUNIOR HERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-61625-H, F12-61626-H

                                          ORDER
       The Court REINSTATES the appeals.

       On March 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is that

she was waiting to receive a supplemental record from the court reporter; and (4) Ms.

Hendrickson indicated she could file appellant’s brief within thirty days of the April 16, 2014

findings.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                /s/   DAVID EVANS
                                                      JUSTICE